{¶ 96} I concur with the majority's ultimate decision in this matter. However, I cannot agree with the comments found in ¶ 91 of the opinion, concerning the use of mediation in permanent-custody cases, for the following reasons.
{¶ 97} First, after stating that the use of mediation in terminating appellant's parental rights is not an issue in this appeal, the majority offers speculative comments, such as "the ultimate goal [of mediation] is for the parent to give up custody of the child" and "[m]ediating with the government * * * must be carefully scrutinized, as the parties come with unequal bargaining positions," which are immaterial to an analysis of the issues in this case. Second, as noted by the majority, termination of parental rights can be accomplished through the state's presentation of sufficient evidence pursuant to R.C.2151.414(B)(1). We agree that sufficient evidence does not exist in this case. Accordingly, our decision would be better reasoned without the inclusion of ¶ 91.
{¶ 98} If, or when, the issue of mediation in the juvenile-justice system is ever properly before this court, I am prepared to participate in a well-reasoned analysis, based on the facts and existing case law. However, it is not the function of this, or any, appellate court to provide sneak previews of coming attractions by issuing what amounts to an advisory opinion on a matter we have not been asked to address. See State ex rel.White v. Koch, 96 Ohio St.3d 395, 2002-Ohio-4848,775 N.E.2d 508, at ¶ 17. *Page 240